UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1135



BRENDA MATTINGLY NORMAN, formerly known as
Brenda C. Mattingly,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY, MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge;
Deborah K. Chasanow, District Judge. (CA-97-3040-JFM)


Submitted:   September 30, 1999        Decided:     February 28, 2000


Before WILLIAMS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mindy Gae Farber, David K. Heasley, JACOBS, JACOBS & FARBER, Rock-
ville, Maryland, for Appellant. Sean D. Wallace, County Attorney,
Rhonda L. Weaver, Associate County Attorney, Upper Marlboro, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting summary

judgment to the defendant on the plaintiff’s action under the Amer-

icans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1994

& Supp. 1999). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.      See Norman v. Prince George’s

County, No. JFM-97-3040 (D. Md. Jan. 5, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2